Judgment, Supreme Court, New York County (Carol Berkman, J., at hearing; Rosalyn Richter, J., at jury trial and sentence), rendered June 2, 2000, convicting defendant of criminal possession of a forged instrument in the second degree and aggravated unlicensed operation of a motor vehicle in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 3 to 6 years, unanimously affirmed.
Defendant’s motion to suppress his statements to the police was properly denied. The record supports the hearing court’s finding that defendant was not subjected to interrogation requiring Miranda warnings when the officer asked him a single clarifying question, unrelated to the charge for which defendant had been arrested, concerning the ownership of a credit card in his possession bearing a name other than the one he gave at his arrest (see People v Huffman, 41 NY2d 29, 34).
The verdict convicting defendant of criminal possession of a forged instrument was based on legally sufficient evidence and was not against the weight of the evidence. The jury could reasonably infer from the evidence presented, including defen*287dant’s inconsistent statements about the forged credit card, that he possessed it with the intent to defraud or deceive another person. Concur — Nardelli, J.P., Andrias, Buckley, Sullivan and Friedman, JJ.